DEIRUP, J. pro tem.
The plaintiffs have appealed *841error. There is no basis for a discussion of this point, for we cannot take the opinion into account. “The findings and conclusions constitute the final decision of the court and an oral or written opinion cannot be resorted to for the purpose of impeaching or gainsaying the findings and judgment.” (Buckhantz v. R. G. Hamilton & Co., 71 Cal.App.2d 777, 781 [163 P.2d 756].)
The judgment is affirmed. Appeal from order denying new trial dismissed.
Adams, P. J., and Peek, J., concurred.